20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 1 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 2 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 3 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 4 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 5 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 6 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 7 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 8 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 9 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 10 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 11 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 12 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 13 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 14 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 15 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 16 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 17 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 18 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 19 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 20 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 21 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 22 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 23 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 24 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 25 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 26 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 27 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 28 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 29 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 30 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 31 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 32 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 33 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 34 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 35 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 36 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 37 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 38 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 39 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 40 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 41 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 42 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 43 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 44 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 45 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 46 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 47 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 48 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 49 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 50 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 51 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 52 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 53 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 54 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 55 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 56 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 57 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 58 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 59 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 60 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 61 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 62 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 63 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 64 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 65 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 66 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 67 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 68 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 69 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 70 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 71 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 72 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 73 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 74 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 75 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 76 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 77 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 78 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 79 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 80 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 81 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 82 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 83 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 84 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 85 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 86 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 87 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 88 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 89 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 90 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 91 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 92 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 93 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 94 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 95 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 96 of 97
20-01054-shl   Doc 56-5   Filed 10/15/20 Entered 10/15/20 22:39:07   Exhibit Ex C -
                             VDK Forensic Pg 97 of 97
